DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
2.	Applicant’s arguments with respect to Claims 1-11, 21, 22 and 24-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 21, 22, 25-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2014/0050102 A1 to Lee et al. (Lee), in view of Publication No.: US 2014/0295825 A1 to Chuang et al. (Chuang).
	As to Claim 1, Lee discloses a method of processing radio link failure, performed by a user terminal, comprising: 
recording radio link failure information of a cell where a radio link failure of the user terminal occurs (‘if the UE in the RRC_CONNECTED state with an eNB of a serving cell detects an RLF or handover failure, the UE stores information about occurrence of a radio link obstacle, i.e. RLF information’, ¶ 0074); 
when the user terminal enters a connected state or an inactive state in a current cell, reporting the radio link failure information to a network device (‘upon storing the RLF information, the UE reports availability of the RLF information to an eNB of a cell to which a connection is established through an RRC connection reestablishment request message or an RRC connection reconfiguration message’, ¶ 0074).
	Lee does not expressly disclose wherein the radio link failure information comprises: received signal strength indication (RSSI) information and basic service set (BSS) information; or received signal strength indication (RSSI) information and bluetooth beacon.
However, Chuang discloses wherein the radio link failure information comprises: received signal strength indication (RSSI) information and basic service set (BSS) information; or received signal strength indication (RSSI) information and bluetooth beacon (‘for the scenario of Fig. 4B, the RLF report transmitted to the cellular network 403 in step S413 would include at least one of the two following components. One 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the radio link failure information comprises: received signal strength indication (RSSI) information and basic service set (BSS) information; or received signal strength indication (RSSI) information and bluetooth beacon’ as disclosed by Chuang into Lee so as to effectively provide a network diversity based error reporting method in wireless communication system, Chuang ¶ 0010. 
As to Claim 21, Lee discloses a user terminal comprising: 
a memory (Fig. 11, ‘memory 12’, ¶s 0098 and 0104), 
a processor (Fig. 11, ‘processor 11’, ¶s 0098 and 0104), and a computer program stored on the memory and executable on the processor; wherein when the computer program is executed by the processor (see rejection for Claim 1 above). 
As to Claims 2 and 25, Lee further discloses wherein the processor is used to, report the radio link failure information to the network device in a radio resource control (RRC) connection procedure or an RRC resume procedure; or, report the radio link failure information to the network device after the RRC connection procedure or the RRC resume procedure (‘upon storing the RLF information, the UE reports availability of the RLF information to an eNB of a cell to which a connection is established through an 
As to Claims 3 and 26, Lee further discloses wherein the current cell and a cell where the radio link failure occurs, are an identical cell, or, the current cell and the cell where the radio link failure occurs, are different cells of the same network; or, the current cell and the cell where the radio link failure occurs, are cells of different networks (‘thus, if the UE reports availability of the RLF information, the eNB, which has received an indication of availability of the RLF information, transmits a UE information request message to the UE to request that the UE transmit the RLF information. Upon receiving the UE information request message, the UE reports the RLF information stored therein to the eNB through a UE information response message. The RLF information includes a measurement result in the serving cell, available location information on where the RLF has occurred, and a cell ID of a successfully connected last cell prior to the RLF’, ¶ 0075; see also ¶s 0074, 0083 and 0108).
As to Claims 4 and 27, Lee further discloses wherein the radio link failure information further comprises at least one of cell identifier information, power information, measurement information, location information, network slice information, time information and area information (‘in the embodiment of Fig. 10, the RLF information stored in the UE (hereinafter, stored RLF information) and RLF information reported to the new cell (hereinafter, RLF reporting information) include a measurement result of the last serving cell which has been successfully connected before the RLF, a cell ID of the serving cell, and information about a position at which RLF has occurred. The measurement result may include at least one of reference signal received power see also ¶s 0075 and 0107).
As to Claim 6, Lee discloses a method of processing radio link failure, performed by a network device, comprising; 
receiving radio link failure information transmitted by a user terminal in a current cell (‘if the UE in the RRC_CONNECTED state with an eNB of a serving cell detects an RLF or handover failure, the UE stores information about occurrence of a radio link obstacle, i.e. RLF information. Upon storing the RLF information, the UE reports availability of the RLF information to an eNB of a cell to which a connection is established through an RRC connection reestablishment request message or an RRC connection reconfiguration message’, ¶ 0074); 
when the current cell is different from a cell where the radio link failure of the user terminal occurs, transmitting the radio link failure information to a network device of the cell where the radio link failure occurs (‘upon detecting an RLF or handover failure and reporting RLF information to the network, the UE reports RLF information including a channel measurement value etc. of the last serving cell (the pico cell of Fig. 8 or the macro cell of Fig. 9) to the eNB, irrespective of whether the UE performs communication in an ABS with an eNB to which a current RRC connection is established’, ¶ 0083; see also ¶ 0108).
Lee does not expressly disclose wherein the radio link failure information comprises: received signal strength indication (RSSI) information and basic service set (BSS) information; or received signal strength indication (RSSI) information and bluetooth beacon.
However, Chuang discloses wherein the radio link failure information comprises: received signal strength indication (RSSI) information and basic service set (BSS) information; or received signal strength indication (RSSI) information and bluetooth beacon (‘for the scenario of Fig. 4B, the RLF report transmitted to the cellular network 403 in step S413 would include at least one of the two following components. One component is the signal strength and signal quality of the AP of the WLAN network. The signal strength and quality would be measured by the UE 401. The other component would include at least one of the approximate time of failure detected by the UE 401 and the failed basic service set identification (BSSID), and the location of the UE 401’, ¶ 0061).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the radio link failure information comprises: received signal strength indication (RSSI) information and basic service set (BSS) information; or received signal strength indication (RSSI) information and bluetooth beacon’ as disclosed by Chuang into Lee so as to effectively provide a network diversity based error reporting method in wireless communication system, Chuang ¶ 0010. 
As to Claim 22, Lee discloses a network device comprising: 
a memory (Fig. 11, ‘memory 22’, ¶s 0098 and 0104), 

As to Claims 7 and 29, Lee further discloses wherein the processor is used to, receive the radio link failure information transmitted by the user terminal in an RRC connection procedure or an RRC resume procedure of the user terminal; or, 
receive the radio link failure information transmitted by the user terminal after the RRC connection procedure or the RRC resume procedure (‘upon storing the RLF information, the UE reports availability of the RLF information to an eNB of a cell to which a connection is established through an RRC connection reestablishment request message or an RRC connection reconfiguration message’, ¶ 0074); 
wherein the RRC connection procedure or the RRC resume procedure is an RRC connection procedure or an RRC resume procedure of the user terminal in the current cell (‘upon detecting an RLF or handover failure and reporting RLF information to the network, the UE reports RLF information including a channel measurement value etc. of the last serving cell (the pico cell of Fig. 8 or the macro cell of Fig. 9) to the eNB, irrespective of whether the UE performs communication in an ABS with an eNB to which a current RRC connection is established’, ¶ 0083).
As to Claims 8 and 30, Lee further discloses wherein the current cell and the cell where the radio link failure occurs, are different cells of the same network; or, the current cell and the cell where the radio link failure occurs, are cells of different networks (‘thus, if the UE reports availability of the RLF information, the eNB, which has see also ¶s 0074 and 0083).
As to Claim 9, Lee further discloses wherein the transmitting the radio link failure information to a network device of the cell where the radio link failure occurs, comprises: transmitting in wired or wireless manner (‘the transmitter 10 and the receiver 20 respectively include Radio Frequency (RF) units 13 and 23 capable of transmitting and receiving radio signals carrying information, data, signals, and/or messages, memories 12 and 22 for storing information related to communication in a wireless communication system, and processors 11 and 21 operationally connected to elements such as the RF units 13 and 23 and the memories 12 and 22 to control the elements and configured to control the memories 12 and 22 and/or the RF units 13 and 23 so as to perform at least one of the above-described embodiments of the present invention’, ¶ 0098), the radio link failure information to the network device of the cell where the radio link failure occurs; or, transmitting through a relay network device, the radio link failure information to the network device of the cell where the radio link failure occurs (‘upon storing the RLF information, the UE reports availability of the RLF information to an eNB of a cell to which a connection is established through an RRC connection reestablishment request message or an RRC connection reconfiguration message’, ¶ 0074).
Claim 10, Lee further discloses wherein the radio link failure information comprises at least one of cell identifier information, power information, measurement information, bluetooth beacon, location information, network slice information, time information and area information (‘in the embodiment of Fig. 10, the RLF information stored in the UE (hereinafter, stored RLF information) and RLF information reported to the new cell (hereinafter, RLF reporting information) include a measurement result of the last serving cell which has been successfully connected before the RLF, a cell ID of the serving cell, and information about a position at which RLF has occurred. The measurement result may include at least one of reference signal received power (RSRP), reference signal received quality (RSRP), a received signal strength indicator (RSSI), and an interference level, in the last serving cell. In addition, the stored RLF information and/or the RLF reporting information may include information indicating whether the radio link obstacle is caused by the RLF or handover failure’, ¶ 0093; see also ¶ 0075).

5.	Claims 5, 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Chuang and further in view of Publication No.: US 2018/0192371 A1 to Jung et al. (Jung).
As to Claims 5 and 28, Lee further discloses wherein the cell identifier information comprises identifier information of a reporting cell (‘in the embodiment of Fig. 10, the RLF information stored in the UE (hereinafter, stored RLF information) and RLF information reported to the new cell (hereinafter, RLF reporting information) include a measurement result of the last serving cell which has been successfully connected see also ¶s 0075 and 0108); the reporting cell comprises at least one of a cell where the radio link failure occurs, and a cell adjacent the cell where the radio link failure occurs (‘in the embodiment of Fig. 10, the RLF information stored in the UE (hereinafter, stored RLF information) and RLF information reported to the new cell (hereinafter, RLF reporting information) include a measurement result of the last serving cell which has been successfully connected before the RLF, a cell ID of the serving cell, and information about a position at which RLF has occurred’, ¶ 0093; see also ¶s 0075 and 0108).
Lee in view of Chuang do not expressly disclose the measurement information comprises at least one of measurement information of synchronization signal block (SS block) of the reporting cell, measurement information of channel condition information reference signal (CSI-ISS), measurement information of tracking reference signal (TRS), and phase-tracking reference signal (PTRS); the area information comprises at least one of RAN notification area (RNA) information, RAN paging area (RPA) information, RAN location area (RLA) information, system information area information and core network tracking area information.
However, Jung discloses the measurement information comprises at least one of measurement information of synchronization signal block (SS block) of the reporting cell, measurement information of channel condition information reference signal (CSI-ISS), measurement information of tracking reference signal (TRS), and phase-tracking reference signal (PTRS) (‘the terminal may acquire such information by measuring a certain signal (a cell specific reference signal or common reference signal (CRS), a see also ¶ 0423); 
the area information comprises at least one of RAN notification area (RNA) information, RAN paging area (RPA) information, RAN location area (RLA) information, system information area information and core network tracking area information (‘referring to Fig. 1E, at operation 1e-05, the base station receives a paging message for a terminal from the MME, or receives a paging request including terminal ID information and a terminal paging message from the base station in the RAN paging area’, ¶ 0093; see also ¶s 0089 and 0104).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘the measurement information comprises at least one of measurement information of synchronization signal block (SS block) of the reporting cell, measurement information of channel condition information reference signal (CSI-ISS), measurement information of tracking reference signal (TRS), and phase-tracking reference signal (PTRS); the area information comprises at least one of RAN notification area (RNA) information, RAN paging area (RPA) information, RAN location area (RLA) information, system information area information and core network tracking area information’ as disclosed by Jung into Lee in view of Chuang so as to effectively provide efficient power saving technology in wireless communication system, Jung ¶ 0058.
As to Claim 11, Lee further discloses wherein the cell identifier information comprises identifier information of a reporting cell (‘in the embodiment of Fig. 10, the RLF information stored in the UE (hereinafter, stored RLF information) and RLF see also ¶s 0075 and 0108); the reporting cell comprises at least one of a cell where the radio link failure occurs, and a cell adjacent the cell where the radio link failure occurs (‘in the embodiment of Fig. 10, the RLF information stored in the UE (hereinafter, stored RLF information) and RLF information reported to the new cell (hereinafter, RLF reporting information) include a measurement result of the last serving cell which has been successfully connected before the RLF, a cell ID of the serving cell, and information about a position at which RLF has occurred’, ¶ 0093; see also ¶s 0075 and 0108).
Lee in view of Chuang do not expressly disclose the measurement information comprises at least one of measurement information of synchronization signal block (SS block) of the reporting cell, measurement information of channel condition information reference signal (CSI-ISS), measurement information of tracking reference signal (TRS), and phase-tracking reference signal (PTRS); the area information comprises at least one of RAN notification area (RNA) information, RAN paging area (RPA) information, RAN location area (RLA) information, system information area information and core network tracking area information.
However, Jung discloses the measurement information comprises at least one of measurement information of synchronization signal block (SS block) of the reporting cell, measurement information of channel condition information reference signal (CSI-ISS), measurement information of tracking reference signal (TRS), and phase-tracking see also ¶ 0423); 
the area information comprises at least one of RAN notification area (RNA) information, RAN paging area (RPA) information, RAN location area (RLA) information, system information area information and core network tracking area information (‘referring to Fig. 1E, at operation 1e-05, the base station receives a paging message for a terminal from the MME, or receives a paging request including terminal ID information and a terminal paging message from the base station in the RAN paging area’, ¶ 0093; see also ¶s 0089 and 0104).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘the measurement information comprises at least one of measurement information of synchronization signal block (SS block) of the reporting cell, measurement information of channel condition information reference signal (CSI-ISS), measurement information of tracking reference signal (TRS), and phase-tracking reference signal (PTRS); the area information comprises at least one of RAN notification area (RNA) information, RAN paging area (RPA) information, RAN location area (RLA) information, system information area information and core network tracking area information’ as disclosed by Jung into Lee in view of Chuang so as to effectively provide efficient power saving technology in wireless communication system, Jung ¶ 0058.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2014/0050102 A1 to Lee et al. (Lee), in view of Publication No.: US 2014/0295825 A1 to Chuang et al. (Chuang) and further in view of Publication No.: US 2015/0334607 A1 to Singh et al. (Singh).
a processor (Fig. 11, ‘processor 21’, ¶s 0098 and 0104), 
a transceiver (Fig. 11, ‘RF unit 23’, ¶s 0098 and 0104), and 
the transceiver is used to, under control of the processor, receive radio link failure information transmitted by a user terminal in a current cell (‘if the UE in the RRC_CONNECTED state with an eNB of a serving cell detects an RLF or handover failure, the UE stores information about occurrence of a radio link obstacle, i.e. RLF information. Upon storing the RLF information, the UE reports availability of the RLF information to an eNB of a cell to which a connection is established through an RRC connection reestablishment request message or an RRC connection reconfiguration message’, ¶ 0074); 
when the current cell is different from a cell where the radio link failure of the user terminal occurs, transmit the radio link failure information to a network device of the cell where the radio link failure occurs (‘upon detecting an RLF or handover failure and reporting RLF information to the network, the UE reports RLF information including a channel measurement value etc. of the last serving cell (the pico cell of Fig. 8 or the macro cell of Fig. 9) to the eNB, irrespective of whether the UE performs communication in an ABS with an eNB to which a current RRC connection is established’, ¶ 0083 see also ¶ 0108).
Lee does not expressly disclose wherein the radio link failure information comprises: received signal strength indication (RSSI) information and basic service set (BSS) information; or received signal strength indication (RSSI) information and bluetooth beacon.
However, Chuang discloses wherein the radio link failure information comprises: received signal strength indication (RSSI) information and basic service set (BSS) information; or received signal strength indication (RSSI) information and bluetooth beacon (‘for the scenario of Fig. 4B, the RLF report transmitted to the cellular network 403 in step S413 would include at least one of the two following components. One component is the signal strength and signal quality of the AP of the WLAN network. The signal strength and quality would be measured by the UE 401. The other component would include at least one of the approximate time of failure detected by the UE 401 and the failed basic service set identification (BSSID), and the location of the UE 401’, ¶ 0061).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the radio link failure information comprises: received signal strength indication (RSSI) information and basic service set (BSS) information; or received signal strength indication (RSSI) information and bluetooth beacon’ as disclosed by Chuang into Lee so as to effectively provide a network diversity based error reporting method in wireless communication system, Chuang ¶ 0010. 
	Lee in view of Chuang do not expressly disclose a bus interface; wherein the processor and the transceiver are coupled with other by the bus interface. 
Singh discloses a bus interface (Fig. 7, ‘bus interface 608’, ¶ 0069); wherein the processor and the transceiver are coupled with other by the bus interface (Fig. 7, ‘a bus interface 608 provides an interface between the bus 602 and a transceiver 610’, ¶ 0069).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a bus interface; wherein the processor and the transceiver are coupled with other by the bus interface’ as disclosed by Singh into Lee in view of Chuang so as to effectively manage handover related measurements and events for power adaption in wireless communication system, Singh ¶ 0007.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.